LOBRANO, Judge,
dissenting.
I respectfully dissent. I am of the opinion the jury was clearly wrong in its determination that plaintiff was 81% negligent.
The jury had to conclude that there was a foreign substance on the floor, and that plaintiff slipped on the substance, in order *642to assess any liability to the defendant. Once this conclusion is reached, the evidence does not substantiate any negligence on plaintiff’s part.
I would assess 100% of the fault to defendant.
Before GARRISON, BARRY, LOBRANO, WILLIAMS and ARMSTRONG, JJ.